DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Notes
	TRP – base station, gNB (spec [0027, 30, 31])
Communication node – anything that transmits a reference signal, sync signal, positioning signal; dedicated transmitter (spec [0040, 80])
Assistance information, collocation information – QCL, quasi-collocation information
	Reference Signal – USS, uplink sync signal

	Other Prior Art
US-20170331670 [1420]: network requests UE to send UL reference signals
US-20160219619 fig.10, [0117]: BS sends RS request to UE and sends RS to BS2

Allowable Subject Matter
Claim 2-4, 7, 10, 15-17, 20, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim(s) 1, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini (US-20180115990) in view of Wang (US-20200163139). 
As to claim 1, 14: Abedini teaches a method of wireless communication, by a user equipment (UE), comprising: receiving, from a first transmission and reception point (TRP) operating in a first band, assistance information comprising collocation information (fig.8, MeNB, lower frequency; [0099, 0100]: MeNB provides SYNC-RACH configuration information to UE and may include QCL info) for both a second TRP operating in a second band (fig.8, SeNB, mmW frequency) … ; receiving, from the first TRP, configuration information for one or more reference signals (RSs) associated with the communication node ([0099, 0100]: configuration information from MeNB may include “time-frequency resources for the UE to use for directional initial access, e.g. measurement window to monitor and receive directional SYNC and/or beam reference signals … CSI-RS”); and communicating with the second TRP based on one or more features of the second band estimated from the one or more RSs ([0100-103]: configuration may indicate timing and synchronization of SeNB; [0104, 108, 109]: UE may acquire SYNC signal and perform random access procedure with SeNB).
Abedini may not explicitly teach and a communication node operating in the first band.  However, Wang teaches and a communication node operating in the first band (fig.1a, [0015]: 4G and 5G base stations installed at same tower).
Thus, it would have been obvious to one of ordinary skill in the art to implement communication node, taught by Wang, into the communication system, taught by Abedini, in order to implement a well-known feature of a pre-defined protocol and to perform communication functions. In addition it would have been obvious to combine Wang and Abedini in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim(s) 5, 6, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini (US-20180115990), Wang (US-20200163139) in view of Wang ‘321 (US-20140119321).
As to claim 5, 18: Abedini teaches the method of claim 1, 14.
Abedini may not explicitly teach comprising: receiving, from the first TRP, a triggering signal; and transmitting the one or more RSs in the first band to the communication node in response to receiving the triggering signal.  However, Wang ‘321 teaches further comprising: receiving, from the first TRP, a triggering signal ([0093]: BS generates DCI to trigger UE into transmitting SRS); and transmitting the one or more RSs in the first band to the communication node in response to receiving the triggering signal ([0093]: BS generates DCI to trigger UE into transmitting SRS).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI and SRS, taught by Wang ‘321, into the communication system, taught by Abedini, in order to implement a well-known feature of a pre-defined protocol and to perform CSI estimation over the range of LTE frequencies. In addition it would have been obvious to combine Wang ‘321 and Abedini in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 6, 19: Abedini teaches the method of claim 5, 18.
Abedini may not explicitly teach in which: the triggering signal comprises downlink control information; and the one or more RSs comprise sounding reference signals (SRSs).  However, Wang ‘321 teaches in which: the triggering signal comprises downlink control information ([0093]: BS generates DCI to trigger UE into transmitting SRS); and the one or more RSs comprise sounding reference signals (SRSs) ([0093]: BS generates DCI to trigger UE into transmitting SRS).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI and SRS, taught by Wang ‘321, into the communication system, taught by Abedini, in order to implement a well-known feature of a pre-defined protocol and to perform CSI estimation over the range of LTE frequencies. In addition it would have been obvious to combine Wang ‘321 and Abedini in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 8, 11, 12, 21, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini (US-20180115990) in view of Wang (US-20200163139). 
As to claim 8, 21: Abedeni teaches the method of claim 1, 14.
Abedeni may not explicitly teach in which the communication node is collocated at a same location as the second TRP.  However, Wang teaches in which the communication node is collocated at a same location as the second TRP (fig.1a, [0015]: 4G and 5G base stations installed at same tower).
Thus, it would have been obvious to one of ordinary skill in the art to implement communication node, taught by Wang, into the communication system, taught by Abedini, in order to implement a well-known feature of a pre-defined protocol and to perform communication functions. In addition it would have been obvious to combine Wang and Abedini in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 11, 24: Abedini teaches the method of claim 1, 14, in which the first band is within a first frequency range and the second band is within a second frequency range (fig.8, [0084], MeNB, lower frequency, SeNB, mmW frequency).

As to claim 12, 25: Abedini teaches the method of claim 1, 14, wherein the first TRP operates according to a first radio access technology (RAT) and the second TRP operates according to a second RAT (fig.8, [0084], MeNB, lower frequency, SeNB, mmW frequency).

Claim(s) 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini (US-20180115990), Wang (US-20200163139) in view of Zhang (US-20190182693). 
As to claim 9, 22: Abedini teaches the method of claim 1.
Abedini may not explicitly teach in which the communication node is located at a distance from a location of the second TRP that is less than a threshold distance. However, Zhang teaches in which the communication node is located at a distance from a location of the second TRP that is less than a threshold distance ([0118]: NR BS adjacent to eNB LTE).
Thus, it would have been obvious to one of ordinary skill in the art to implement communication nodes adjacent to each other, taught by Zhang, into the communication system, taught by Abedini, in order to implement a well-known feature of a pre-defined protocol and to perform communication functions. In addition it would have been obvious to combine Abedini and Zhang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 13, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini (US-20180115990), Wang (US-20200163139) in view of Thota (US-20200396774).
As to claim 13, 26: Abedini teaches the method of claim 1, 14.
Abedini may not explicitly teach further comprising receiving the assistance information in a system information block (SIB).  However, Thota teaches further comprising receiving the assistance information in a system information block (SIB) ([0201]: UE receives SIB message from MeNB).
Thus, it would have been obvious to one of ordinary skill in the art to implement SIB, taught by Thota, into the communication system, taught by Abedini, in order to implement a well-known feature of a pre-defined protocol and to assist the UE to communicate in the cell. In addition it would have been obvious to combine Thota and Abedini in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466